       Case 2:18-cv-01835-MHH Document 41 Filed 05/12/20 Page 1 of 3                    FILED
                                                                               2020 May-12 AM 07:57
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and               )
ERICKA JOHNSON,                       )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )
                                      )     Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,             )
and MARK EUGENE                       )
MASSINGILL                            )
                                      )
                                      )
      Defendants.                     )


         JOINT MOTION FOR REVISED SCHEDULING ORDER


      COME NOW the Plaintiffs, James Johnson and Erika Johnson, and the

Defendants, ABF Freight System, Inc., and Mark Eugene Massingill, by and

through undersigned counsel, and file this Joint Motion to Revised Scheduling

Order. In support of this motion, the Defendants show unto the court as follows:

      The parties have been working diligently to complete discovery in this case.

However, due to unforeseen delays caused by COVID19, the parties have not yet

completed all discovery in the matter. Namely, both expert witnesses and fact

witnesses need to be deposed prior to the discovery deadline. In order to comply,

the parties are humbly requesting that the pending Discovery Deadline of June 17,



{DOC# 00657533}
            Case 2:18-cv-01835-MHH Document 41 Filed 05/12/20 Page 2 of 3




2020 and the Dispositive Motion Deadline of July 16, 2020 be extended.1 The

parties met and conferred by conference call on May 8, 2020 and believe that all

discovery can be completed by September 15, 2020. Furthermore, the parties ask

this Court to place the dispositive motion deadline on October 15, 2020 in an effort

to ensure that both parties have all the information they require for their respective

dispositive motions.

          WHEREFORE, PREMISES CONSIDERED, the parties jointly request that

this Honorable Court grant their Motion for Revised Scheduling Order and extend

the pending litigation deadlines.



          Dated this 12th day of May, 2020.




1   These new deadlines were calculated using this Court’s Standing Order entered on May 5, 2020.

{DOC# 00657533}                                     2
       Case 2:18-cv-01835-MHH Document 41 Filed 05/12/20 Page 3 of 3




                                          Respectfully submitted,

                                          s/ Howard Perdue, III
                                          Thomas L. Oliver, II
                                          Howard Perdue, III
                                          Attorneys for Defendants


OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-Mail:     toliver@carrallison.com
            tperdue@carrallison.com

                                          s/ Eric Tiebauer
                                          Eric Tiebauer

OF COUNSEL:
Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008
Attorney for the Plaintiffs

                                          s/ Jason M. Baer
                                          Jason M. Baer

Jason M. Baer pro hac vice
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151
Attorney for the Plaintiffs

{DOC# 00657533}                       3
